IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


RAUL A. PEREZ,                          :   No. 81 MAP 2015
                                        :
                 Appellant              :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 348 MD
                                        :   2015 dated August 26, 2015, exited
            v.                          :   August 27, 2015.
                                        :
                                        :
PENNSYLVANIA BOARD OF                   :
PROBATION AND PAROLE,                   :
                                        :
                 Appellee               :


                                   ORDER


PER CURIAM                                              DECIDED: July 19, 2016
     AND NOW, this 19th day of July 2016, the Order of the Commonwealth Court is

AFFIRMED.